Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The Amendment filed on November 29, 2021 has been received and entered. Claims 21, 29 and 37 have been amended. Claims 21-40 are pending for examination. 
Amendment made to the instant specification has been received and acknowledged. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 11,068,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Priority

Receipt is acknowledged of certified copies retrieved under 35 U.S.C. 119(a)-(d), which propriety documents have been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 


Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 11,068,457.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 21 of the instant application substantially recites the limitations of claim 1 of Patent No. 11,068,457 as shown in comparison table below.

Instant Application
Patent No. 11,068,457
21. A computer-implemented method comprising: obtaining, by a centralized database server, a data record, wherein the data record is stored in a data block comprising a plurality of data records including the data record, and the data block is stored on a blockchain, and wherein each data record of the plurality of data records comprises the same service attribute and a
sequence number based on the plurality of data records; determining location information of the data record in the blockchain, wherein the location information comprises a block height of the data block of the blockchain comprising the data record, and an offset of the data record in the data block of the blockchain; establishing a mapping relationship between the service attribute, the location information, and the sequence number; and based on the sequence number corresponding to a time when the data record is stored in the data block of the blockchain, writing the mapping relationship to an index.


receiving data to be stored, wherein the data to be stored is sent by a user;
generating a second data record comprising the data to be stored, and determining a hash
value of the second data record, wherein the second data record further comprises a second service attribute and a second sequence number; and
after a predetermined block forming condition is satisfied, determining one or more data
records to be written to a second data block, and generating an Nth data block that comprises a hash value of the second data block and the second data record, corresponding to conditions of N, wherein N indicates the second sequence number of the second data block and the conditions
comprise:
when N is equal to one, giving a hash value and a block height of an initial data block based on a predetermined method; or
when N is greater than one, determining the hash value of the Nth data block based on each data record to be written to the data block and a hash value of an (N-1)th data block, and generating the Nth data block that comprises the hash value of the Nth
data block and the data record, wherein the block heights of the data blocks increase
monotonically based on a sequence of block forming time.

25. The computer-implemented method of claim 24, wherein the predetermined block
forming condition comprises:
a quantity of data records to be stored reaches a quantity threshold; or


obtaining, by a centralized database server, a data record, wherein the data record is stored in a blockchain-type ledger, and wherein the data record comprises a service attribute and a sequence number;
determining location information of the data record in the blockchain-type ledger, wherein the location information comprises a block height of a data block comprising the data record, and an offset of the data record in
the data block;
establishing a mapping relationship between the service attribute, the location information, and the sequence number;
based on the sequence number, writing the mapping relationship to an index;
receiving data to be stored;
generating a second data record comprising the data to be stored, and determining a hash value of the second data record, wherein the second data record further comprises
a second service attribute and a second sequence number;
generating a second data block that comprises the hash value of the second data record in response to a predetermined block forming condition being satisfied, wherein the 
storing a first set of one or more data records in the second data block;
determining that the second data block occurs after an initial data block in a sequence of the blockchain-type ledger; and
in response, computing the hash value of the second data record based on the second data block, the second data record, and a hash value of a data block that precedes the second data block within the sequence of the blockchain-type ledger, wherein block heights of the data blocks within the sequence of the blockchain-type ledger increase monotonically based on when a given block of the blockchain-type ledger is formed.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the additional elements claims 24 and 25 of claims 1 of instant application to arrive at the claim 1 of Patent No. 11,068,457 the because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim 21 is also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent No. 10,795,874.  

Allowable Subject Matter
Claims 25 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 29, 30, 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175).

Referring to claim 21, Callan et al. teaches a computer-implemented method comprising: 
a data record, wherein the data record is stored in a data block of a blockchain (a sequence number of a block comprising a message, known to those skilled in the art as a block height, see Callan et al., Col. 9, lines 50-51); 
determining location information of the data record in the blockchain, wherein the location information comprises a block height of a data block of the blockchain  comprising the data record (the location 720 may comprise a sequence number of a block comprising a message, known to those skilled in the art as a block height, see Callan et al., Col. 9, lines 49-51), and an offset of the data record in the data block of the blockchain (byte offset within a digital representation of the blockchain, see Callan et al., Col. 9, lines 65); 
establishing a mapping relationship between the service attribute, the location information, and the sequence number (see Callan et al., FIG. 7).
However, Callan et al. does not explicitly teaches
wherein each data record of the plurality of data records comprises the same service attribute and a sequence number based on the plurality of data records; 
obtaining, by a centralized database server, a data record, wherein the data record is stored in a data block comprising a plurality of data records including the data record, and the data block is stored on a blockchain,
based on the sequence number corresponding to a time that the data record is stored in the data block of the blockchain, writing the mapping relationship to an index.
Zhang et al. teaches 
wherein each data record of the plurality of data records comprises the same service attribute (The PS field contains incremental sequence numbers for a specific attribute, ensuring
there is no gap in the sequence numbers for transactions with the same attribute, see Zhang et al., Para. 120) and a sequence number based on the plurality of data records (assign a Zhang et al., Para. 89); 
obtaining, by a centralized database server, a data record (where the server 320 determines the client 310 is allowed to access the transaction, each one or more server 320 sends its decryption share to the client 310. Upon receiving a calculable number of matching transactions with valid decryption shares, the client 310 obtains the transaction in plaintext, see Zhang et al., Para. 94), wherein the data record is stored in a data block comprising a plurality of data records (A blockchain is an immutable distributed ledger for storing and processing transactions, see Zhang et al., Para. 7) including the data record, and the data block is stored on a blockchain (The data block table maintains all transactions in the system, which are stored in the database. The publication order index table contains metadata of the data blocks and is derived from the data block table, see Zhang et al., Para. 118, for each transaction, the sequence number (sn), the client id (cid), the operation type (op), the message payload (p), timestamp (ts), access control rules (ac), and the publication attributes (attributes) are all stored, see Zhang et al., Para. 119),
based on the sequence number corresponding to a time that the data record is stored in the data block of the blockchain (assigning a sequence number to the registration transaction and subsequently storing the registration transaction in a sequence number order, see Zhang et al., Para. 25, A blockchain is an immutable distributed ledger for storing and processing transactions, see Zhang et al., Para. 7), writing the mapping relationship to an index (Data Blocks, see Zhang et al., FIG. 12).
Callan et al., to have each data record of the plurality of data records comprises the same service attribute and a sequence number based on the plurality of data records; obtaining, by a centralized database server, a data record, wherein the data record is stored in a data block comprising a plurality of data records including the data record, and the data block is stored on a blockchain, based on the sequence number corresponding to a time that the data record is stored in the data block of the blockchain, writing the mapping relationship to an index, as taught by Zhang et al., to have a modular and extensible permissioned blockchain platform which allows for various trade-offs among efficiency, function, and security (Zhang et al., Para. 22).

As to claim 22, Callan et al. as teaches
responsive to receiving the data record sent by a user, obtaining the service attribute and the sequence number comprised in a specified identification field in the data record; or 
determining the data record comprised in the data block of the blockchain, and obtaining the service attribute and the sequence number that are comprised in a specified identification field in any data record comprised in the data block (706 Serial number, see Callan et al., FIG. 7. FIG. 7 illustrates a structure for a certificate validation message, published on a blockchain, said certificate validation message verifying an announcement of a digital certificate, and publishing a signature for the digital certificate, see Callan et al., Col. 9, lines 15-18).

Callan et al. teaches a non-transitory, computer-readable medium (computer-readable media, see Callan et al., Col. 14, line 3) storing one or more instructions executable by a computer system to perform operations comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 30 is rejected under the same rationale as stated in the claim 22 rejection.

Referring to claim 37, Callan et al. teaches a computer-implemented system, comprising: one or more computers (computer, see Callan et al., Col. 14, line 2); and one or more computer memory devices (random access memory, see Callan et al., Col. 14, line 3) interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 38 is rejected under the same rationale as stated in the claim 22 rejection.

Claims 27 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175) as applied to claims 21, 22, 29, 30, 37 and 38 above, and in further view of Florissi et al. (U.S. Pat. Pub. 2019/0188046).

As to claim 27, Callan et al. as modified does not explicitly teach performing statistical analysis on one or more data records stored in the blockchain, wherein the one or more data records comprise the data record. 
However, Florissi et al. teaches performing statistical analysis on one or more data records stored in the blockchain, wherein the one or more data records comprise the data record (the distributed ledger is collectively maintained by the plurality of data processing clusters and comprises a plurality of blocks that are sequentially added to the distributed ledger by respective ones of the data processing clusters of respective ones of the data zones, see Florissi et al., Para. 9, implement blockchain functionality in order to securely track information such as the data zone initiating the scalable distributed computations, the data zones that are the source of each computation, the data used by each data zone on each specific computation, the exact version of the code used in the local analytics, the identity and the legitimacy of the intermediate processing results shared, the data zone receiving the intermediate processing results and performing the global computation, the intermediate processing results used for each global computation, and the exact version of the code used in the global analytics. Such arrangements provide an ability to securely track the identity and legitimacy of the global computation results, as well as the entire lineage of the associated local and global analytics used to produce those results, see Florissi et al., Para. 609).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callan et al. as modified, to have performing statistical analysis on one or more data records stored in the blockchain, wherein the one or Florissi et al., to improve performance (Florissi et al., Para. 78).

Claim 35 is rejected under the same rationale as stated in the claim 27 rejection.

Claims 23, 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175) as applied to claims 21, 22, 29, 30, 37 and 38 above, and in further view of Israni et al. (U.S. Pat. No. 7,197,500).

As to claim 23, Callan et al. as modified does not explicitly teach 
creating an index record using the service attribute as a primary key in an index table when the primary key in the index does not comprise the service attribute; or 
writing the location information and the sequence number to an index record comprising the service attribute when the primary key in the index comprises the service attribute.
Israni et al. teaches creating an index record using the service attribute as a primary key in an index table when the primary key in the index does not comprise the service attribute; or 
writing the location information and the sequence number to an index record comprising the service attribute when the primary key in the index comprises the service attribute (One index file uses the place identification as a primary key and the navigable feature base name as a secondary key. This index file can be used to locate navigable features that Israni et al., Col. 47, lines 2-7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callan et al. as modified, to have creating an index record using the service attribute as a primary key in an index table when the primary key in the index does not comprise the service attribute; or writing the location information and the sequence number to an index record comprising the service attribute when the primary key in the index comprises the service attribute, as taught by Israni et al., to have storage space on the medium be conserved and access to the data can be improved. (Israni et al., Col. 3, lines 42-43).

Claim 31 is rejected under the same rationale as stated in the claim 23 rejection.

Claim 39 is rejected under the same rationale as stated in the claim 23 rejection.

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175) as applied to claims 21, 22, 29, 30, 37 and 38 above, and in further view of Taylor et al. (U.S. Pat. Pub. 2009/0182683).

As to claim 26, Callan et al. as modified does not explicitly teach 
receiving a query instruction, from a query instruction sender, wherein the query instruction comprises a specific value of the service attribute;

obtaining corresponding data records from the blockchain based on the location information of the index table and returning the obtained corresponding data records to the query instruction sender.
However, Taylor et al. teaches 
receiving a query instruction, from a query instruction sender, wherein the query instruction comprises a specific value of the service attribute; performing matching in an index table based on the specific value of the service attribute to determine location information and sequence numbers corresponding to the specific value of the service attribute in the index table; and obtaining corresponding data records from the blockchain based on the location information of the index table and returning the obtained corresponding data records to the query instruction sender ((i) receive a message pertaining to a financial instrument, the message comprising a symbol identifier for the financial instrument and a global exchange identifier (GEID) for an exchange which pertains to the message, (ii) perform a lookup in a first table based on the symbol ID to retrieve a record from the first table, (iii) determine a pointer from the retrieved record, (iv) determine an index value from the retrieved record based on the GEID, (v) perform a lookup in the second table based on the pointer and the index value to retrieve basket association data pertaining to each basket of which the financial instrument is a member, and (vi) output the retrieved basket association data, see Taylor et al., Claim 97).
Callan et al. as modified, to have receiving a query instruction, from a query instruction sender, wherein the query instruction comprises a specific value of the service attribute; performing matching in an index table based on the specific value of the service attribute to determine location information and sequence numbers corresponding to the specific value of the service attribute in the index table; and obtaining corresponding data records from the blockchain based on the location information of the index table and returning the obtained corresponding data records to the query instruction sender, as taught by Taylor et al., to take advantage of the low latency (Taylor et al., Para. 42).

Claim 34 is rejected under the same rationale as stated in the claim 26 rejection.

Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Callan et al. (U.S. Pat. No. 10,243,748) in view of Zhang et al. (U.S. Pat. Pub. 2019/0394175) as applied to claims 21, 22, 29, 30, 37 and 38 above, and in further view of Govind et al. (U.S. Pat. Pub. 2013/0226888).

As to claim 28, Callan et al. as modified does not explicitly teach each data block other than an initial data block of the blockchain comprises at least one data record and a hash value of the data block itself that is determined based on a hash value of a previous data block and the data record comprised in the data block itself, and wherein block heights of data blocks increase based on a sequence of block forming time.
Govind et al. teaches each data block other than an initial data block of the blockchain comprises at least one data record and a hash value of the data block itself (see Govind et al., FIG. 4) that is determined based on a hash value of a previous data block (a segment hash is computed by running a one-way hash algorithm over the 32 MB of block hash data prepared, see Govind et al., Para. 59) and the data record comprised in the data block itself (see Govind et al., FIG. 4), and wherein block heights of data blocks increase based on a sequence of block forming time (includes a pointer to the index node associated with the reference file, the file can increment the pointer to increase the offset into the index node and get the data blocks 312 in incrementing order, see Govind et al., Para. 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Callan et al. as modified, to have each data block other than an initial data block of the blockchain comprises at least one data record and a hash value of the data block itself that is determined based on a hash value of a previous data block and the data record comprised in the data block itself, and wherein block heights of data blocks increase based on a sequence of block forming time, as taught by Govind et al., to reduce computational burden (Govind et al., Para. 24).

Claim 36 is rejected under the same rationale as stated in the claim 28 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAU SHYA MENG/Primary Examiner, Art Unit 2168